United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1401
                                  ___________

Jenifer A. Pittman,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Missouri
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [Unpublished]
                                     *
            Appellee.                *
                                ___________

                            Submitted: October 26, 2004
                               Filed: November 29, 2004
                                ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Jenifer A. Pittman appeals from the final judgment entered in the District
     1
Court for the Western District of Missouri affirming the denial of disability
insurance benefits. In her June 2001 application, Pittman alleged disability since
December 2000 from, inter alia, blackouts, bipolar II disorder, and diabetes. After
a hearing, an administrative law judge (ALJ) determined that Pittman’s severe
impairments--diabetes, possible neuropathy, controlled hypertension, mixed

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
headaches, blackouts, mixed bipolar disorder, and borderline personality traits--were
not of listing-level severity either alone or combined. The ALJ adopted the residual
functional capacity (RFC) findings of medical expert Sophia Kahn, M.D., who
testified at the hearing; and the ALJ determined Pittman could perform jobs a
vocational expert had identified in response to a hypothetical the ALJ had posed.

       After the Appeals Council denied review, the district court affirmed. For
reversal Pittman argues the district court’s analysis was deficient, citing Burress v.
Apfel, 141 F.3d 875, 878 (8th Cir. 1998); and she challenges the ALJ’s credibility
and mental RFC findings, as well as the sufficiency of the ALJ’s hypothetical. For
the reasons discussed below, we affirm the judgment of the district court.

      Contrary to Pittman’s suggestion, Burress does not require reversal and
remand, as this court conducts its own substantial-evidence review of the record
before the Commissioner. See Box v. Shalala, 52 F.3d 168, 170 (8th Cir. 1995)
(reviewing de novo grant of summary judgment to determine whether substantial
evidence supported Commissioner’s decision).

       We reject Pittman’s challenge to the ALJ’s credibility findings. While an ALJ
may not discredit subjective complaints based solely on the lack of objective medical
evidence, see Brosnahan v. Barnhart, 336 F.3d 671, 677-78 (8th Cir. 2003), an ALJ
may use the lack of such evidence as one credibility factor, see Curran-Kicksey v.
Barnhart, 315 F.3d 964, 968 (8th Cir. 2003); and while a claimant’s demeanor may
not be a proper basis for reaching conclusions as to a claimant’s mental condition, see
Bishop v. Sullivan, 900 F.2d 1259, 1263 (8th Cir. 1990), from our reading of the
hearing transcript, the ALJ’s comments about histrionics and exaggeration were
directed to Pittman’s claims about blackouts, spinning, memory lapses, and balance
problems, which we note were the main focus of her testimony, see Johnson v. Apfel,
240 F.3d 1145, 1147-48 (8th Cir. 2001) (ALJ’s personal observations of claimant’s
demeanor during hearing are proper basis for making credibility determination).

                                         -2-
Also, Pittman testified that she had not had a blackout in nine months, so they had
resolved after ten months and could not serve as a basis for a disability claim. See 20
C.F.R. § 404.1509 (2004) (impairment must last or be expected to last for continuous
period of at least 12 months). As to her diabetes, Pittman testified it was controlled,
and the post-hearing records indicated her last diabetic-related hospitalization was
due to her noncompliance. See O’Donnell v. Barnhart, 318 F.3d 811, 819 (8th Cir.
2003) (failure to follow prescribed treatment may, in some cases, undermine
claimant’s credibility); Johnson, 240 F.3d at 1148 (impairments controlled by
treatment do not support finding of total disability). In summary, although the ALJ
did not discuss all the requisite factors announced in Polaski v. Heckler, 739 F.2d
1320, 1322 (8th Cir. 1984), he recognized them and gave multiple valid reasons for
finding Pittman not credible. See Tucker v. Barnhart, 363 F.3d 781, 783 (8th Cir.
2004) (ALJ is not required to discuss each Polaski factor, as long as analytical
framework is recognized and considered).

       Pittman also challenges the mental RFC findings, contending in part that the
ALJ ignored the opinion of treating psychiatrist Arturo Quiason. Dr. Quiason,
however, did not explain findings in a psychiatric review technique form he
completed in April 2002, nor did he provide additional treatment records supporting
those findings. Cf. Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995)
(treating physician’s opinion that claimant was totally disabled because he could not
bend or stoop was not conclusive in disability determination, in part because it was
unsupported by objective medical tests or diagnostic data; weight given to treating
physician’s opinion is limited if it is only conclusory statement). Further, the ALJ’s
mental RFC findings are consistent with those of Dr. Kahn, and with Pittman’s own
testimony that her bipolar disorder was controlled by medication, and that her
inability to work was due to reasons other than her mental impairments. See Stormo
v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in determining RFC, ALJ should
consider medical records, observations of treating physicians and others, and
claimant’s own description of her limitations). Because the ALJ’s RFC determination

                                         -3-
was supported by substantial evidence, we find that he properly included in the
hypothetical only those impairments supported by substantial evidence. See Tucker,
363 F.3d at 784.

      Accordingly, we affirm.
                     ______________________________




                                       -4-